DETAILED ACTION
This action is in response to the response to the amendment dated 3/9/2022.  Claims 1 and 11 are currently amended.  No claims have been canceled.  Claims 19 and 20 are newly added.  Presently, claims 1-20 are pending with claims 8, 9, 15, 17 and 18 being withdrawn from consideration.
Claim 16 is currently being identified as being “withdrawn”.  However, in the election made in the reply filed 11/1/2021, claim 16 was elected as being drawn to the elected species.  Therefore, claim 16 will be examined and is not being considered withdrawn.
Proper status identifiers must be used (i.e., (Original), (Previously Presented), (Currently Amended), (Canceled), (Withdrawn), (New) or (Not Entered)) for each amendment document that includes a change to an existing claim (see MPEP 714).  Otherwise, the amendment may be considered non-compliant.

Election/Restrictions
Claims 8, 9, 15, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.
Applicant’s election without traverse of Species I in the reply filed on 11/1/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8 of the response filed 3/9/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 6 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al. (US 20070246100) have been fully considered and are persuasive.  It is considered that the amendment to claim 1 to recite “wherein the dosing tip is screwed directly into the fluid guide module” overcomes the rejections based on the Stephens et al. reference as provided in the Office action dated 12/21/2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly provided combination of the Stephens et al. reference and the newly applied reference to McFarland (US 6382255).
It is considered that the McFarland reference teaches a check valve assembly having a housing that includes an upper housing part (30) and a lower housing part (32) and a duckbill (10) located within the housing between the upper housing part and the lower housing part.  Further, the McFarland teaches that the upper housing part (30) includes an end opposite the lower housing part (32) wherein the end includes an outer thread (see figure 5).  Therefore, it is considered that the McFarland teaches providing a valve housing (dosing tip) that includes a duckbill (self-closing nozzle) wherein the valve housing (dosing tip) includes an outer thread.
Applicant’s arguments, see page 8 of the response filed 3/9/2022, with respect to the rejection(s) of claim(s) 4 under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 20070246100) in view of D’Urso (Re. 27,399) have been fully considered and are persuasive.  It is considered that the amendment to claim 1 to recite “wherein the dosing tip is screwed directly into the fluid guide module” overcomes the rejections based on the Stephens et al. reference as provided in the Office action dated 12/21/2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly provided combination of the Stephens et al. reference and the newly applied reference to McFarland (US 6382255).

Applicant’s arguments, see page 9 of the response filed 3/9/2022, with respect to the rejection(s) of claim(s) 7, 14 and 16 under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 20070246100) in view of Hultgren (US 3369606) have been fully considered and are persuasive.  It is considered that the amendment to claim 1 to recite “wherein the dosing tip is screwed directly into the fluid guide module” overcomes the rejections based on the Stephens et al. reference as provided in the Office action dated 12/21/2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly provided combination of the Stephens et al. reference and the newly applied reference to McFarland (US 6382255) and the Hultgren reference.

Applicant’s arguments, see page 9 of the response filed 3/9/2022, with respect to the rejection(s) of claim(s) 11 and 13 under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 20070246100) in view of Zemko (US10138107) have been fully considered and are persuasive.  It is considered that the amendment to claim 1 to recite “wherein the dosing tip is screwed directly into the fluid guide module” overcomes the rejections based on the Stephens et al. reference as provided in the Office action dated 12/21/2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly provided combination of the Stephens et al. reference and the newly applied reference to McFarland (US 6382255) and the Zemko reference.

Applicant’s arguments, see page 9 of the response filed 3/9/2022, with respect to the rejection(s) of claim(s) 12 under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 20070246100) in view of Wright (US 8276616) have been fully considered and are persuasive.  It is considered that the amendment to claim 1 to recite “wherein the dosing tip is screwed directly into the fluid guide module” overcomes the rejections based on the Stephens et al. reference as provided in the Office action dated 12/21/2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly provided combination of the Stephens et al. reference and the newly applied reference to McFarland (US 6382255) and the Wright reference.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Information Disclosure Statement
The information disclosure statement filed 2/10/2022 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 4/16/2020.  These drawings are acceptable.

Claim Objections
Claims 2, 4-6 and 16 contain the following informalities:  
Claim 2 recites the limitation “a fluid inlet of the dosing tip” in lines 3-4.  It appears that this limitation should be “the fluid inlet of the dosing tip” since claim 1 recites “a fluid inlet of the dosing tip” in lines 5-6.
Claim 4 recites the limitation “the dosing tip upper part” in lines 1-2.  It appears that this limitation should be “a dosing tip upper part”.
Claim 4 recites the limitation “the dosing tip lower part” in line 2.  It appears that this limitation should be “a dosing tip lower part”.
Claim 5 recites the limitation “the dosing tip upper part” in lines 1-2.  It appears that this limitation should be “a dosing tip upper part”.
Claim 6 recites the limitation “the dosing tip upper part” in line 2.  It appears that this limitation should be “a dosing tip upper part”.
Claim 6 recites the limitation “the dosing tip lower part” in lines 2-3.  It appears that this limitation should be “a dosing tip lower part”.
Claim 16 recites the limitation “of the closing surfaces” in line 3.  It appears that this limitation should be “of closing surfaces”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al. (US 20070246100).  
Regarding claim 20, the Stephens et al. reference discloses a dosing unit (see figure 2) for dosing fluids, comprising a fluid guiding module (considered the housing of the valve 18) which is a plate-like one piece unit (it is considered that the body of the valve 18 constitutes a plate-like structure in as much as the shape of the body 18 includes multiple flat sides as depicted in figure 1) through which ducts pass (it is considered that the openings for the inlet 44, the exhaust port 50 and the port 48 constitute duct) and which has a fluid inlet (44) and a fluid outlet (exhaust port 50), a solenoid valve (18) for controlling or regulating a fluid flow through the fluid guiding module and a dosing tip (10) with the fluid outlet of the fluid guiding module leading to a fluid inlet (52) of the dosing tip (10) and the dosing tip (10) comprises an elastic, self-closing nozzle (14, 314).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 20070246100) in view of McFarland (US 6382255).
Regarding claim 1, the Stephens et al. reference discloses a valve assembly that expels a fluid wherein the valve assembly includes a fluid guiding module having a fluid inlet (44) and a fluid outlet (exhaust port 50), a solenoid valve (18) for controlling or regulating a fluid flow through the fluid guiding module leading to a fluid inlet (52) of a dosing tip (10), and the dosing tip (10) comprises an elastic, self-closing nozzle (14, 314) and wherein the dosing tip (10) is connected to the fluid guiding module (considered the housing of the valve 18).
The Stephens et al. reference does not disclose wherein the dosing tip is screwed directly into the fluid guiding module.
However, the McFarland reference teaches a check valve assembly having a housing that includes an upper housing part (30) and a lower housing part (32) and a duckbill (10) located within the housing between the upper housing part and the lower housing part.  Further, the McFarland teaches that the upper housing part (30) includes an end opposite the lower housing part (32) wherein the end includes an outer thread (see figure 5).
Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to secure the dosing tip (the housing for the nozzle/duckbill) to the fluid guiding module of the Stephens et al. reference by an outer screw thread as taught by the McFarland reference, since utilizing an outer screw thread is suitable to secure two elements together such as the dosing tip and the fluid guiding module.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.”  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try an outer screw thread in order to secure the dosing tip to the fluid guiding module.
In regards to claim 2, the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference discloses wherein the dosing tip (Stephens et al.: 10) comprises a dosing tip upper part (Stephens et al.: 16) and a dosing tip lower part (Stephens et al.: 12), the outlet nozzle being held in a form-fitting manner between the dosing tip upper part (Stephens et al.: 16) and the dosing tip lower part (Stephens et al.: 12) (Stephens et al.: see figure 2) and a fluid outlet (Stephens et al.: 56) of the dosing tip being formed in the dosing tip lower part (Stephens et al.: see figure 2).
In regards to claim 3, the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference discloses wherein the outlet nozzle (Stephens et al.: 14, 314) has at least two closing surfaces (Stephens et al.: slanted walls 74 converge toward an elongated slit 76), which, in the closed state of the outlet nozzle (Stephens et al.: 14, 314), are in flat contact with each other, and a flexible membrane (Stephens et al.: 68) which defines at least a portion a circumferential enveloping surface of the outlet nozzle (Stephens et al.: 14) being integrally formed on the closing surfaces (Stephens et al.: the structure of the outlet nozzle 14 is formed as an integral structure).
In regards to claim 4, the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference discloses wherein a dosing tip upper part (Stephens et al.: 16) is connected with a dosing tip lower part (Stephens et al.: 12).
The Stephens et al reference of the combination of the Stephens et al. reference and the McFarland reference does not disclose wherein the dosing tip upper part and the dosing tip lower part are screwed together.
However, the McFarland reference teaches a valve assembly that includes an elastic, self-closing valve member (10) that is supported between an upper body part (30; considered upper as being upstream of the valve member) and a lower body part (32; considered lower as being downstream of the valve member) wherein the upper body part and the lower body part are secured together by a threaded connection (see figure 5).
The substitution of one known element (the connection member to secure the upper body part to the lower body part being a screw thread as shown in the McFarland reference) for another (the connection member to secure the dosing tip upper part to the dosing tip lower part as shown in the Stephens et al. reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the connection member having a screw thread as shown in the McFarland reference would have yielded predictable results, namely, a securing arrangement between the dosing tip upper part and the dosing tip lower part of the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference.  Further, it is considered that the function of the connection member (i.e., to secure the dosing tip upper part to the dosing tip lower part while holding the outlet nozzle in place) would remain the same.
In regards to claim 5, the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference discloses wherein a dosing tip upper part (Stephens et al.: 16) has a section tapering towards the outlet nozzle (Stephens et al.: considered the tapered portion at 84) on its end face directed towards the outlet nozzle (Stephens et al.: 314), and in that the outlet nozzle (Stephens et al.: 314) has in sections an accordingly conically tapering section on its inside (Stephens et al.: it is considered that the inner portion of the outlet nozzle 314 defines a surface having a taper that faces the tapered surface of the dosing tip upper part at 84), so that the conically tapering section of the inside is placed in a centered manner on the conically tapering section of the dosing tip upper part in the mounted state of the dosing tip (Stephens et al.: see figure 6B).  
In regards to claim 6, the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference discloses wherein the outlet nozzle (Stephens et al.: 14, 314) has a circumferential collar (Stephens et al.: 68) which is held between a dosing tip upper part (Stephens et al.: 16) and a dosing tip lower part (Stephens et al.: 12).  
In regards to claim 10, the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference discloses wherein the outlet nozzle (Stephens et al.: 14, 314) is in one piece (Stephens et al.: see at least figure 2 and figure 6B).
Regarding claim 19, the Stephens et al. reference discloses a dosing unit (see figure 2) for dosing fluids, comprising a fluid guiding module (considered the housing of the valve 18) having a fluid inlet (44) and a fluid outlet (exhaust port 50), a solenoid valve (18) for controlling or regulating a fluid flow through the fluid guiding module, and a dosing tip (10), the fluid outlet of the fluid guiding module leading to a fluid inlet (52) of the dosing tip (10), and the dosing tip (10) comprises an elastic, self-closing nozzle (14, 314) and wherein the dosing tip (10) comprises a dosing tip upper part (16) and a dosing tip lower part (12) and wherein the dosing tip upper part is secured to the dosing tip lower part.  
The Stephens et al. reference does not disclose wherein the dosing tip upper part and the dosing tip lower part have corresponding threads and the dosing tip lower part is screwed onto the dosing tip upper part.
However, the McFarland reference teaches a valve assembly that includes an elastic, self-closing valve member (10) that is supported between an upper body part (30; considered upper as being upstream of the valve member) and a lower body part (32; considered lower as being downstream of the valve member) wherein the upper body part and the lower body part are secured together by a threaded connection (see figure 5).
The substitution of one known element (the connection member to secure the upper body part to the lower body part being a screw thread as shown in the McFarland reference) for another (the connection member to secure the dosing tip upper part to the dosing tip lower part as shown in the Stephens et al. reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the connection member having a screw thread as shown in the McFarland reference would have yielded predictable results, namely, a securing arrangement between the dosing tip upper part and the dosing tip lower part of the Stephens et al. reference.  Further, it is considered that the function of the connection member (i.e., to secure the dosing tip upper part to the dosing tip lower part while holding the outlet nozzle in place) would remain the same.

Claims 7, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 20070246100) in view of McFarland (US 6382255), as applied to claim 1 above, and further in view of Hultgren et al. (US 3369666).  
In regards to claim 7, the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference does not disclose wherein the dosing tip comprises at least two mutually attracting magnetic elements which urge the outlet nozzle into a closed position.  
However, the Hultgren et al. reference teaches a valve assembly that includes an elastic, self-closing valve member (76) that includes a plurality of discrete magnetic particles (114) impregnated in the flat planar sides of the discharge end (112) so that the valve has magnetic properties and that the flat planar surfaces will return to their original position and form a tight seal and prevent return flow of oil through the valve when the engine is stopped, with the magnetic particles enhancing the sealing characteristics of the valve (col. 5, lines 50-65).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to impregnate the discharge end of the outlet nozzle of the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference with discrete magnetic particles as taught by the Hultgren et al. reference in order to enhance the sealing characteristics of the outlet nozzle so that a surfaces of the outlet nozzle will return to their original position and form a tight seal.
In regards to claim 14, the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference does not disclose wherein the dosing tip comprises at least two mutually attracting magnetic elements which urge the outlet nozzle into a closed position.
However, the Hultgren et al. reference teaches a valve assembly that includes an elastic, self-closing valve member (76) that includes a plurality of discrete magnetic particles (114) impregnated in the flat planar sides of the discharge end (112) so that the valve has magnetic properties and that the flat planar surfaces will return to their original position and form a tight seal and prevent return flow of oil through the valve when the engine is stopped, with the magnetic particles enhancing the sealing characteristics of the valve (col. 5, lines 50-65).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to impregnate the discharge end of the outlet nozzle of the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference with discrete magnetic particles as taught by the Hultgren et al. reference in order to enhance the sealing characteristics of the outlet nozzle so that a surfaces of the outlet nozzle will return to their original position and form a tight seal.
In regards to claim 16, the Hultgren et al. reference of the combination of the Stephens et al. reference, the McFarland reference and the Hultgren et al. reference discloses wherein the magnetic elements (Hultgren et al.: 114) are permanent-magnetic particles with the outlet nozzle being interspersed by permanent-magnetic particles (Hultgren et al.: 114) at least in the area of the closing surfaces (Hultgren et al.: 112).

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 20070246100) in view of McFarland (US 6382255), as applied to claim 1 above, and further in view of Zemko et al. (US 10138107).  
In regards to claim 11, the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference does not expressly disclose wherein the dosing unit is connected to a control unit for controlling the fluid delivery.
However, the Zemko et al. reference teaches a dosing unit (12) that includes a solenoid valve (col. 3, lines 51-55) wherein a control unit (100) controls the solenoid valve in order to control dispensing based on user input (col. 6, lines 19-35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to control the solenoid valve of the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference by a controller as taught by the Zemko et al. reference in order to control the desired operation of the solenoid valve based on user input.
In regards to claim 13, the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference does not disclose a dosing station comprising at least two dosing units.
However, the Zemko et al. reference teaches a dosing station (10) having a plurality of dosing units (12) in order to dispense plural fluid paths based on user input (col. 6, lines 19-35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide at least two dosing units of the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference in a dosing station as taught by the Zemko et al. reference in order to dispense plural fluid paths when desired.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 20070246100) in view of McFarland (US 6382255), as applied to claim 1 above, and further in view of Wright et al. (US 8276616).  
In regards to claim 12, the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference discloses wherein the outlet nozzle (Stephens et al.: 14, 314) is configured to open when subjected to a fluid pressure (Stephens et al.: see paragraph [0031]).
The Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference does not expressly disclose wherein the outlet nozzle is configured so as to open only when a fluid pressure between 1 bar and 2 bar.
However, the Wright et al. reference teaches a duckbill valve assembly wherein the valve is able to operate to permit a fluid flow at pressures of 20 PSI (1.379 bar) (col. 1, lines 33-36).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the outlet nozzle of the Stephens et al. reference of the combination of the Stephens et al. reference and the McFarland reference as being opened only when a fluid pressure such as 1.379 bar (~20 PSI) in applied as taught by the Wright et al. reference in order to open and close at desired fluid pressure levels for a desired application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753